Name: Commission Regulation (EEC) No 2439/82 of 8 September 1982 amending Regulation (EEC) No 1641/71 as regards the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 No L 261 / 14 Official Journal of the European Communities 9 . 9 . 82 COMMISSION REGULATION (EEC) No 2439/82 of 8 September 1982 amending Regulation (EEC) No 1641/71 as regards the quality standards for dessert apples and pears HAS ADOPTED THIS REGULATION : Article 1 Under the quality standards for apples and pears given in the Annex to Regulation (EEC) No 1641 /71 , the following amendment is hereby made to Table A (colouring criteria for apples) :  the variety 'Jonagold' is deleted from Group B and is added to Group C, after the variety 'Winston'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 2 (2) thereof, Whereas the quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1674/81 (4); whereas the tables setting out these stan ­ dards cover a number of varieties ; whereas these tables should be adopted to include varieties with characteris ­ tics corresponding to the definitions therein given ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 172, 31 . 7 . 1971 , p . 1 . (4) OJ No L 168 , 25 . 6 . 1981 , p . 13 .